             Case 20-65841-lrc                     Doc 33            Filed 05/08/20 Entered 05/08/20 18:15:57                                         Desc Main
                                                                     Document      Page 1 of 16
 Fill in this information to identify the case:

 Debtor name         IFS Securities, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA

 Case number (if known)          20-65841-LRC
                                                                                                                                                    Check if this is an
                                                                                                                                                       amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                       12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.

 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                           $0.00
           A. William Jordan                                                  Contingent
           712 Lady Hillingdon Court                                          Unliquidated
           Greer, SC 29650                                                    Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                    $2,312.50
           Accuity Inc. NRS                                                   Contingent
           1007 Church Street                                                 Unliquidated
           Evanston, IL 60201                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                    $1,289.68
           Activ Financial Systems, Inc.                                      Contingent
           120 East Liberty Drive                                             Unliquidated
           Suite 200                                                          Disputed
           Wheaton, IL 60187
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $3,311,776.00
           Amherst Pierpont Securities LL                                     Contingent
           245 Park Avenue Fl 15                                              Unliquidated
           New York, NY 10167-2400                                            Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Trade counterparty debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                      page 1 of 16
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                         27843                                               Best Case Bankruptcy
             Case 20-65841-lrc                     Doc 33            Filed 05/08/20 Entered 05/08/20 18:15:57                                      Desc Main
                                                                     Document      Page 2 of 16
 Debtor       IFS Securities, Inc.                                                                    Case number (if known)            20-65841-LRC
              Name

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Angela Avery                                                        Contingent
          3443 Kingsboro Road NE #1113                                        Unliquidated
          Atlanta, GA 30326                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,300.00
          Artisan Software Inc                                                Contingent
          7676 Hazard Center Drive                                            Unliquidated
          Suite 1540                                                          Disputed
          San Diego, CA 92108
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,192,544.16
          Bank of America                                                     Contingent
          100 N. Tryon Street                                                 Unliquidated
          Charlotte, NC 28202-4000                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade counterparty debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $56,531.40
          Bloomberg L.P.                                                      Contingent
          731 Lexington Ave FL LL2                                            Unliquidated
          New York, NY 10022-1346                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $300.15
          Bloomberg L.P. (#30178362)                                          Contingent
          731 Lexington Avenue                                                Unliquidated
          FL LL2                                                              Disputed
          New York, NY 10022-2000
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,531.67
          Bloomberg L.P. (#30404892)                                          Contingent
          731 Lexington Avenue                                                Unliquidated
          FL LL2                                                              Disputed
          New York, NY 10022
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,000.00
          Bloomberg L.P. (#430314931)                                         Contingent
          731 Lexington Avenue                                                Unliquidated
          FL LL2                                                              Disputed
          New York, NY 10022
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 2 of 16
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             Case 20-65841-lrc                     Doc 33            Filed 05/08/20 Entered 05/08/20 18:15:57                                      Desc Main
                                                                     Document      Page 3 of 16
 Debtor       IFS Securities, Inc.                                                                    Case number (if known)            20-65841-LRC
              Name

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $826.80
          Blue Compass Software LLC                                           Contingent
          P.O. Box 1256                                                       Unliquidated
          Vienna, VA 22183                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          BMO                                                                 Contingent
          3 Times Square                                                      Unliquidated
          New York, NY 10036                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,500.00
          Charles River Development                                           Contingent
          700 District Avenue                                                 Unliquidated
          Burlington, MA 01803                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,044,528.24
          Citadel Securities LLC                                              Contingent
          131 S. Dearborn Street                                              Unliquidated
          32nd Floor                                                          Disputed
          Chicago, IL 60603-5517
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade counterparty debt
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,321,519.00
          CITIgroup Inc.                                                      Contingent
          388 Greenwich Street                                                Unliquidated
          New York, NY 10013-2375                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade counterparty debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $76.00
          City of Aurora                                                      Contingent
          15151 E. Alameda Parkway                                            Unliquidated
          Aurora, CO 80012                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,957.00
          CNA Insurance                                                       Contingent
          151 N Franklin Street                                               Unliquidated
          Floor 9                                                             Disputed
          Chicago, IL 60606
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 3 of 16
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             Case 20-65841-lrc                     Doc 33            Filed 05/08/20 Entered 05/08/20 18:15:57                                      Desc Main
                                                                     Document      Page 4 of 16
 Debtor       IFS Securities, Inc.                                                                    Case number (if known)            20-65841-LRC
              Name

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,486.54
          Cogent Communications                                               Contingent
          2450 N Street NW                                                    Unliquidated
          Washington, DC 20037                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.55
          Concur Technologies, Inc.                                           Contingent
          62157 Collections Center Drive                                      Unliquidated
          Chicago, IL 60693                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       9166
                                                                             Is the claim subject to offset?    No  Yes
 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $8,293.59
          Corporate Service Company                                           Contingent
          251 Little Falls Drive                                              Unliquidated
          Wilmington, DE 19808                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Craig Walker                                                        Contingent
          650 Glen Barrett Court
          Marietta, GA 30066
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,002,213.00
          Credit Suisse                                                       Contingent
          Eleven Madison Avenue                                               Unliquidated
          New York, NY 10010                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade counterparty debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,709.75
          Creditex Securities Corp                                            Contingent
          55 E. 52nd Street                                                   Unliquidated
          40th Floor                                                          Disputed
          New York, NY 10055
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $117.00
          CUSIP Global Services                                               Contingent
          55 Water Street #45                                                 Unliquidated
          New York, NY 10041                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 4 of 16
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             Case 20-65841-lrc                     Doc 33            Filed 05/08/20 Entered 05/08/20 18:15:57                                      Desc Main
                                                                     Document      Page 5 of 16
 Debtor       IFS Securities, Inc.                                                                    Case number (if known)            20-65841-LRC
              Name

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Danny Weeks                                                         Contingent
          6405 Woodmont Blvd                                                  Unliquidated
          Norcross, GA 30092                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $147.00
          David Cancro                                                        Contingent
          404 E. 66th Street                                                  Unliquidated
          Apt 1N                                                              Disputed
          New York, NY 10065
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,000.00
          Delerme CPA LLC                                                     Contingent
          4651 Rosewll Road B105                                              Unliquidated
          Atlanta, GA 30342                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,500,273.43
          Deutsche Bank Securities Inc.                                       Contingent
          60 Wall Street Lbby1                                                Unliquidated
          New York, NY 10005-2880                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade counterparty debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Dimitri Gaspard                                                     Contingent
          P.O. Box 815                                                        Unliquidated
          Mount Sinai, NY 11766                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $228.00
          Domain Listings                                                     Contingent
          P.O. Box 19604                                                      Unliquidated
          Las Vegas, NV 89132                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $514.45
          Drummond Press, Inc.                                                Contingent
          2742 Dennis Street                                                  Unliquidated
          Jacksonville, FL 32204                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 5 of 16
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             Case 20-65841-lrc                     Doc 33            Filed 05/08/20 Entered 05/08/20 18:15:57                                      Desc Main
                                                                     Document      Page 6 of 16
 Debtor       IFS Securities, Inc.                                                                    Case number (if known)            20-65841-LRC
              Name

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,316.00
          DTCC                                                                Contingent
          55 Water Street                                                     Unliquidated
          New York, NY 10041                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,000.00
          Enfusion, LLC                                                       Contingent
          30 S. Wacker Drive                                                  Unliquidated
          Suite 1375                                                          Disputed
          Chicago, IL 60606
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,070.50
          Eze Castle Software LLC                                             Contingent
          12 Farnsworth Street                                                Unliquidated
          Boston, MA 02210                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $500.00
          Family Heritage Group LLC                                           Contingent
          8261 Greenback Lane                                                 Unliquidated
          Suite 100                                                           Disputed
          Fair Oaks, CA 95628
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $500.00
          Fernando A. Bramwell                                                Contingent
          248-19 Memphis Avenue                                               Unliquidated
          Rosedale, NY 11422                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,140.04
          Fidessa Corp                                                        Contingent
          120 Belmont Drive #2                                                Unliquidated
          Somerset, NJ 08873                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,600.00
          FINOP Services, LLC                                                 Contingent
          14 Vanderventer Avenue                                              Unliquidated
          Port Washington, NY 11050                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 6 of 16
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             Case 20-65841-lrc                     Doc 33            Filed 05/08/20 Entered 05/08/20 18:15:57                                      Desc Main
                                                                     Document      Page 7 of 16
 Debtor       IFS Securities, Inc.                                                                    Case number (if known)            20-65841-LRC
              Name

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $56,753.97
          FINRA                                                               Contingent
          1735 K Street, NW                                                   Unliquidated
          Washington, DC 20006                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,700.00
          Finwebtech LLC                                                      Contingent
          945 Liberty Avenue                                                  Unliquidated
          Suite 500                                                           Disputed
          Pittsburgh, PA 15222
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $464.73
          Florida Dept. of Revenue                                            Contingent
          5050 W. Tennessee St                                                Unliquidated
          Tallahassee, FL 32399-0120                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,157.00
          Garon Hart Graphic Design                                           Contingent
          3743 Golden Leaf Pt. SW                                             Unliquidated
          Gainesville, GA 30504                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $840.00
          Georgia Chamber of Commerce                                         Contingent
          270 Peachtree Street NW                                             Unliquidated
          Suite 2200                                                          Disputed
          Atlanta, GA 30303
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $8,959.70
          Global Relay                                                        Contingent
          220 Cambie Street                                                   Unliquidated
          2nd Floor                                                           Disputed
          Vancouver, BC, V6B 2M9
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $485,326.09
          Goldman Sachs                                                       Contingent
          200 West Street                                                     Unliquidated
          New York, NY 10282-2198                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade counterparty debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 7 of 16
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             Case 20-65841-lrc                     Doc 33            Filed 05/08/20 Entered 05/08/20 18:15:57                                      Desc Main
                                                                     Document      Page 8 of 16
 Debtor       IFS Securities, Inc.                                                                    Case number (if known)            20-65841-LRC
              Name

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Greg Van Winkle                                                     Contingent
          6306 Guilford Avenue                                                Unliquidated
          Indianapolis, IN 46220                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,635.00
          Highwood Parking - Atlanta                                          Contingent
          3424 Peachtree Road                                                 Unliquidated
          Monarch Plaza                                                       Disputed
          Atlanta, GA 30326
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $9,097.05
          Highwoods Realty                                                    Contingent
          3100 Smoketree Court                                                Unliquidated
          Suite 600                                                           Disputed
          Raleigh, NC 27604
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Howard Stover                                                       Contingent
          1851 Elk Lane
          Okemos, MI 48864
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $300,000.00
          HSBC                                                                Contingent
          8-14 Canada Square                                                  Unliquidated
          London, E14 5HO                                                     Disputed
          United Kingdom
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade counterparty debt
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,754.15
          ICE Data Pricing and Ref Data                                       Contingent
          99 Cherry Hill Road                                                 Unliquidated
          Suite 300                                                           Disputed
          Parsippany, NJ 07054-1102
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,764.40
          ICE Data Pricing and Ref Data                                       Contingent
          99 Cherry Hill Road                                                 Unliquidated
          Suite 300                                                           Disputed
          Parsippany, NJ 07054
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 8 of 16
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             Case 20-65841-lrc                     Doc 33            Filed 05/08/20 Entered 05/08/20 18:15:57                                      Desc Main
                                                                     Document      Page 9 of 16
 Debtor       IFS Securities, Inc.                                                                    Case number (if known)            20-65841-LRC
              Name

 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,104,458.00
          INTL FCStone Inc.                                                   Contingent
          155 E. 44th Street                                                  Unliquidated
          Suite 900                                                           Disputed
          New York, NY 10017-4100
          Date(s) debt was incurred
                                                                             Basis for the claim:    Clearing firm debt
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,868,165.00
          JP Morgan Chase                                                     Contingent
          383 Madison Ave                                                     Unliquidated
          New York, NY 10179-0001                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade counterparty debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,531.25
          Kaiser Marketing Group                                              Contingent
          850 Doe Hill Lane                                                   Unliquidated
          Roswell, GA 30075                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Ken Hyatt                                                           Contingent
          1241 Glen Eagle Drive                                               Unliquidated
          Greensboro, GA 30642                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $776.62
          Kenneth Jackson                                                     Contingent
          124 Park Place                                                      Unliquidated
          Decatur, GA 30030                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Kevin Muldowney                                                     Contingent
          3325 Kentworth Lane                                                 Unliquidated
          Alpharetta, GA 30004                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,024.50
          LexisNexis                                                          Contingent
          5000 T-Rex Avenue                                                   Unliquidated
          Suite 300                                                           Disputed
          Boca Raton, FL 33431
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 9 of 16
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             Case 20-65841-lrc                     Doc 33            Filed 05/08/20 Entered 05/08/20 18:15:57                                      Desc Main
                                                                     Document     Page 10 of 16
 Debtor       IFS Securities, Inc.                                                                    Case number (if known)            20-65841-LRC
              Name

 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Lisa Armoyan                                                        Contingent
          c/o Shumaker, Loop & Kendrick
          240 South Pineapple Avenue
                                                                              Unliquidated
          Sarasota, FL 34230                                                  Disputed
          Date(s) debt was incurred                                          Basis for the claim:
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $600.00
          MarketAxess Corporation                                             Contingent
          299 Park Avenue                                                     Unliquidated
          10th Floor                                                          Disputed
          New York, NY 10171
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $508.94
          Megapath                                                            Contingent
          210 Interstate North Parkway                                        Unliquidated
          Suite 300                                                           Disputed
          Atlanta, GA 30339
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $434.51
          Milner Inc.                                                         Contingent
          5125 Peachtree Industrial Blvd                                      Unliquidated
          Norcross, GA 30092                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Morgan Stanley                                                      Contingent
          1585 Broadway                                                       Unliquidated
          New York, NY 10036                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,136.90
          MSRB                                                                Contingent
          1300 I Street NW                                                    Unliquidated
          Suite 1000                                                          Disputed
          Washington, DC 20005
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,200.00
          MuniBrokers LLC                                                     Contingent
          111 Town Square Place                                               Unliquidated
          Suite 1500                                                          Disputed
          Jersey City, NJ 07069
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 10 of 16
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             Case 20-65841-lrc                     Doc 33            Filed 05/08/20 Entered 05/08/20 18:15:57                                      Desc Main
                                                                     Document     Page 11 of 16
 Debtor       IFS Securities, Inc.                                                                    Case number (if known)            20-65841-LRC
              Name

 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,476,000.00
          Natwest Market Securities Inc                                       Contingent
          600 Washington Blvd                                                 Unliquidated
          Stamford, CT 06901                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade counterparty debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $205.46
          NYS Assessment Receivables                                          Contingent
          P.O. 4127                                                           Unliquidated
          Binghamton, NY 13902                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,928.48
          NYSE Market                                                         Contingent
          11 Wall Street                                                      Unliquidated
          New York, NY 10005                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $14,500.00
          Ohab & Co.                                                          Contingent
          100 E. Sybelia Avenue                                               Unliquidated
          Suite 130                                                           Disputed
          Maitland, FL 32751-4773
                                                                             Basis for the claim:    Professional services
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,000.00
          Pitchbook Data, Inc.                                                Contingent
          1700 Seventh Avenue                                                 Unliquidated
          Suite 2100                                                          Disputed
          Seattle, WA 98101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,000.00
          Portware                                                            Contingent
          233 Broadway                                                        Unliquidated
          24th Floor                                                          Disputed
          New York, NY 10279
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $12,376.85
          Prime Executions, Inc.                                              Contingent
          40 Wall Street                                                      Unliquidated
          Suite 1704                                                          Disputed
          New York, NY 10005
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 11 of 16
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             Case 20-65841-lrc                     Doc 33            Filed 05/08/20 Entered 05/08/20 18:15:57                                      Desc Main
                                                                     Document     Page 12 of 16
 Debtor       IFS Securities, Inc.                                                                    Case number (if known)            20-65841-LRC
              Name

 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $300.00
          Qualified Media                                                     Contingent
          P.O. Box 283                                                        Unliquidated
          Kulpsville, PA 19443                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Randall Bryan Edwards                                               Contingent
          3718 W. Beverly Drive
          Dallas, TX 75209
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $50,000.00
          Randolph and Michelle Emerick                                       Contingent
          11410 Northwest 39th Place                                          Unliquidated
          Sunrise, FL 33323                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,500.00
          Raymond James and Associates                                        Contingent
          880 Carillon Parkway                                                Unliquidated
          Saint Petersburg, FL 33716                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $741.92
          Registered Agent Solutions Inc                                      Contingent
          1701 Directors Blvd                                                 Unliquidated
          Suite 300                                                           Disputed
          Austin, TX 78744
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $178.00
          Regus Management Group, LLC                                         Contingent
          15305 Dallas Parkway                                                Unliquidated
          Suite 400                                                           Disputed
          Addison, TX 75001
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $15,000.00
          S&P Global Market Intelligence                                      Contingent
          50 Water Street Fl 40                                               Unliquidated
          New York, NY 10041-0004                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 12 of 16
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             Case 20-65841-lrc                     Doc 33            Filed 05/08/20 Entered 05/08/20 18:15:57                                      Desc Main
                                                                     Document     Page 13 of 16
 Debtor       IFS Securities, Inc.                                                                    Case number (if known)            20-65841-LRC
              Name

 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,295.00
          Scherrer Resources, Inc.                                            Contingent
          426 Pennsylvania Avenue                                             Unliquidated
          Suite 207                                                           Disputed
          Fort Washington, PA 19034
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $298,869.00
          Scotiabank                                                          Contingent
          44 King Street W Scotia Plaza                                       Unliquidated
          Toronto, Ontario, M5H 1H1                                           Disputed
          Canada
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade counterparty debt
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $9,126.49
          Servcorp                                                            Contingent
          19-29 Martin Place                                                  Unliquidated
          Level 63, MLC Centre                                                Disputed
          Sydney, Australia, NSW 2000
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $25,000.00
          Shirley and Thaddeus Daniels                                        Contingent
          2101 North West 34th Street                                         Unliquidated
          Miami, FL 33142                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $51.00
          Sircon Corporation                                                  Contingent
          2112 Univeristy Park Drive                                          Unliquidated
          Okemos, MI 48864                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.87     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $448,046.87
          Societe Generale                                                    Contingent
          29 Boulevard Haussmann                                              Unliquidated
          Paris, Ile-de-France, 75009                                         Disputed
          France
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade counterparty debt
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.88     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,750.00
          SS&C Technologies, Inc.                                             Contingent
          80 Lamberton Road                                                   Unliquidated
          Windsor, CT 06095                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 13 of 16
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             Case 20-65841-lrc                     Doc 33            Filed 05/08/20 Entered 05/08/20 18:15:57                                      Desc Main
                                                                     Document     Page 14 of 16
 Debtor       IFS Securities, Inc.                                                                    Case number (if known)            20-65841-LRC
              Name

 3.89     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Stephen Felix                                                       Contingent
          5710 Riley Terrace                                                  Unliquidated
          Atlanta, GA 30327                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.90     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Tamara Peden                                                        Contingent
          8706 Gross Point Road                                               Unliquidated
          Skokie, IL 60077                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.91     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,048,000.00
          TD Securities Inc                                                   Contingent
          66 Wellington Street W                                              Unliquidated
          Toronto, Ontario, M5K 1A2                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade counterparty debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.92     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $711.36
          Tennessee Dept of Revenue                                           Contingent
          1301 Riverfront Parkway                                             Unliquidated
          Suite 203                                                           Disputed
          Chattanooga, TN 37402
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.93     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $13,000.00
          Terrana Group                                                       Contingent
          118 N. Clinton Street                                               Unliquidated
          Suite 375                                                           Disputed
          Chicago, IL 60661-2392
                                                                             Basis for the claim:    Professional services
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.94     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Thomas W. Howes                                                     Contingent
          10319 Westlake Drive
          Suite 446
                                                                              Unliquidated
          Bethesda, MD 20817                                                  Disputed
          Date(s) debt was incurred                                          Basis for the claim:
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.95     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          TMC Bonds                                                           Contingent
          825 3rd Avenue                                                      Unliquidated
          9th Floor                                                           Disputed
          New York, NY 10022
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 14 of 16
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             Case 20-65841-lrc                     Doc 33            Filed 05/08/20 Entered 05/08/20 18:15:57                                      Desc Main
                                                                     Document     Page 15 of 16
 Debtor       IFS Securities, Inc.                                                                    Case number (if known)            20-65841-LRC
              Name

 3.96      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $5,000.00
           Tradeweb, LLC                                                      Contingent
           1177 Avenue of the Americas                                        Unliquidated
           New York, NY 10036                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.97      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $0.00
           TransAmerica Life Insurance Co                                     Contingent
           4333 Edgewood Road NE                                              Unliquidated
           Cedar Rapids, IA 52499                                             Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.98      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $578,342.00
           UBS AG                                                             Contingent
           Bahnhofstrasse 45                                                  Unliquidated
           Zurich, Zurich, 8001                                               Disputed
           Switzerland
           Date(s) debt was incurred
                                                                             Basis for the claim:    Trade counterparty debt
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
 3.99      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $8,903.74
           Virgo                                                              Contingent
           1345 Avenue of the Americas                                        Unliquidated
           New York, NY 10105                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.100     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $2,285.48
           Virtu ITG Platforms Inc.                                           Contingent
           One Liberty Plaza                                                  Unliquidated
           165 Broadway                                                       Disputed
           New York, NY 10006
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
 3.101     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $751.58
           Virtu ITG Platforms Inc.                                           Contingent
           One Liberty Plaza                                                  Unliquidated
           165 Broadway                                                       Disputed
           New York, NY 10006
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
 3.102     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $10,200.00
           XTRAC Solutions                                                    Contingent
           245 Summer Street                                                  Unliquidated
           Boston, MA 02210                                                   Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 15 of 16
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
             Case 20-65841-lrc                     Doc 33            Filed 05/08/20 Entered 05/08/20 18:15:57                                  Desc Main
                                                                     Document     Page 16 of 16
 Debtor       IFS Securities, Inc.                                                                Case number (if known)           20-65841-LRC
              Name

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                              On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                 related creditor (if any) listed?               account number, if
                                                                                                                                                 any
 4.1       Lisa Armoyan
           c/o Thomas Law Group P.C.                                                             Line      3.61
           2943 Jefferson Street
           Carlsbad, CA 92008                                                                          Not listed. Explain



 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                      Total of claim amounts
 5a. Total claims from Part 1                                                                        5a.          $                         0.00
 5b. Total claims from Part 2                                                                        5b.    +     $                25,381,853.49

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                             5c.          $                   25,381,853.49




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 16 of 16
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
